 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 279 
In the House of Representatives, U. S.,

March 31, 2009
 
RESOLUTION 
Providing for the expenses of certain committees of the House of Representatives in the One Hundred Eleventh Congress. 
 
 
1.Committee Expenses for the One Hundred Eleventh Congress 
(a)In GeneralWith respect to the One Hundred Eleventh Congress, there shall be paid out of the applicable accounts of the House of Representatives, in accordance with this primary expense resolution, not more than the amount specified in subsection (b) for the expenses (including the expenses of all staff salaries) of each committee named in such subsection.  
(b)Committees and AmountsThe committees and amounts referred to in subsection (a) are: Committee on Agriculture, $12,878,997; Committee on Armed Services, $15,842,663; Committee on the Budget, $12,701,442; Committee on Education and Labor, $17,571,062; Committee on Energy and Commerce, $23,589,560; Select Committee on Energy Independence and Global Warming, $4,167,500; Committee on Financial Services, $18,315,034; Committee on Foreign Affairs, $18,847,305; Committee on Homeland Security, $17,776,261; Committee on House Administration, $11,069,489; Permanent Select Committee on Intelligence, $10,850,000; Committee on the Judiciary, $18,837,171; Committee on Natural Resources, $16,567,929; Committee on Oversight and Government Reform, $22,343,273; Committee on Rules, $7,141,021; Committee on Science and Technology, $14,048,942; Committee on Small Business, $7,236,082; Committee on Standards of Official Conduct, $5,577,169; Committee on Transportation and Infrastructure, $20,874,154; Committee on Veterans’ Affairs, $7,668,691; and Committee on Ways and Means, $20,634,454.  
2.First Session Limitations 
(a)In GeneralOf the amount provided for in section 1 for each committee named in subsection (b), not more than the amount specified in such subsection shall be available for expenses incurred during the period beginning at noon on January 3, 2009, and ending immediately before noon on January 3, 2010.  
(b)Committees and AmountsThe committees and amounts referred to in subsection (a) are: Committee on Agriculture, $6,316,330; Committee on Armed Services, $7,769,820; Committee on the Budget, $6,350,721; Committee on Education and Labor, $8,617,490; Committee on Energy and Commerce, $11,569,181; Select Committee on Energy Independence and Global Warming, $2,096,900; Committee on Financial Services, $8,982,361; Committee on Foreign Affairs, $9,243,406; Committee on Homeland Security, $8,718,127; Committee on House Administration, $5,428,881; Permanent Select Committee on Intelligence, $5,387,500; Committee on the Judiciary, $9,238,436; Committee on Natural Resources, $8,125,517; Committee on Oversight and Government Reform, $10,957,956; Committee on Rules, $3,538,663; Committee on Science and Technology, $6,890,114; Committee on Small Business, $3,548,839; Committee on Standards of Official Conduct, $2,735,247; Committee on Transportation and Infrastructure, $10,237,447; Committee on Veterans’ Affairs, $3,761,006; and Committee on Ways and Means, $10,119,889.  
3.Second Session Limitations 
(a)In GeneralOf the amount provided for in section 1 for each committee named in subsection (b), not more than the amount specified in such subsection shall be available for expenses incurred during the period beginning at noon on January 3, 2010, and ending immediately before noon on January 3, 2011.  
(b)Committees and AmountsThe committees and amounts referred to in subsection (a) are: Committee on Agriculture, $6,562,667; Committee on Armed Services, $8,072,843; Committee on the Budget, $6,350,721; Committee on Education and Labor, $8,953,572; Committee on Energy and Commerce, $12,020,379; Select Committee on Energy Independence and Global Warming, $2,070,600; Committee on Financial Services, $9,332,673; Committee on Foreign Affairs, $9,603,899; Committee on Homeland Security, $9,058,134; Committee on House Administration, $5,640,608; Permanent Select Committee on Intelligence, $5,462,500; Committee on the Judiciary, $9,598,735; Committee on Natural Resources, $8,442,412; Committee on Oversight and Government Reform, $11,385,317; Committee on Rules, $3,602,358; Committee on Science and Technology, $7,158,828; Committee on Small Business, $3,687,243; Committee on Standards of Official Conduct, $2,841,922; Committee on Transportation and Infrastructure, $10,636,707; Committee on Veterans’ Affairs, $3,907,685; and Committee on Ways and Means, $10,514,565.  
(c)Review of Use of Funds in First SessionNone of the amounts provided for in section 1 for a committee named in subsection (b) may be available for expenses of the committee after February 3, 2010, unless the chair or ranking minority member of the committee appears and presents testimony at a hearing of the Committee on House Administration held prior to such date to review the committee’s use of the amounts provided for in section 1 during the first session of the One Hundred Eleventh Congress and to determine whether the amount specified in subsection (b) with respect to the committee should be updated on the basis of the review.  
4.VouchersPayments under this resolution shall be made on vouchers authorized by the committee involved, signed by the chairman of such committee, and approved in the manner directed by the Committee on House Administration.  
5.RegulationsAmounts made available under this resolution shall be expended in accordance with regulations prescribed by the Committee on House Administration.  
 
Lorraine C. Miller,Clerk.
